

116 S2726 IS: Help America Run Act
U.S. Senate
2019-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2726IN THE SENATE OF THE UNITED STATESOctober 29, 2019Ms. Klobuchar (for herself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to provide for the treatment of payments for
			 child care and other personal use services as an authorized campaign
			 expenditure, and for other purposes.
	
		1.Short title; findings; purpose
 (a)Short titleThis Act may be cited as the Help America Run Act. (b)FindingsCongress finds the following:
 (1)Everyday Americans experience barriers to entry before they can consider running for office to serve their communities.
 (2)Current law states that campaign funds cannot be spent on everyday expenses that would exist whether or not a candidate were running for office, like rent and food. While the law seems neutral, its actual effect is to privilege the independently wealthy who want to run, because given the demands of running for office, candidates who must work to pay for childcare or to afford health insurance are effectively being left out of the process, even if they have sufficient support to mount a viable campaign.
 (3)Thus current practice favors those prospective candidates who do not need to rely on a regular paycheck to make ends meet. The consequence is that everyday Americans who have firsthand knowledge of the importance of stable childcare, a safety net, or great public schools are less likely to get a seat at the table. This governance by the few is antithetical to the democratic experiment, but most importantly, when lawmakers do not share the concerns of everyday Americans, their policies reflect that.
 (4)These circumstances have contributed to a Congress that does not always reflect everyday Americans. The New York Times reported in 2019 that fewer than 5 percent of representatives cite blue-collar or service jobs in their biographies. A 2015 survey by the Center for Responsive Politics showed that the median net worth of lawmakers was just over $1 million in 2013, or 18 times the wealth of the typical American household.
 (5)These circumstances have also contributed to a governing body that does not reflect the Nation it serves. For instance, women are 51 percent of the American population. Yet even with a record number of women serving in the One Hundred Sixteenth Congress, the Pew Research Center notes that more than three out of four Members of this Congress are male. The Center for American Women And Politics found that one-third of women legislators surveyed had been actively discouraged from running for office, often by political professionals. This type of discouragement, combined with the prohibitions on using campaign funds for domestic needs like childcare, burdens that still fall disproportionately on American women, particularly disadvantages working mothers. These barriers may explain why only 10 women in history have given birth while serving in Congress, in spite of the prevalence of working parents in other professions. Yet working mothers and fathers are best positioned to create policy that reflects the lived experience of most Americans.
 (6)Working mothers, those caring for their elderly parents, and young professionals who rely on their jobs for health insurance should have the freedom to run to serve the people of the United States. Their networks and net worth are simply not the best indicators of their strength as prospective public servants. In fact, helping ordinary Americans to run may create better policy for all Americans.
 (c)PurposeIt is the purpose of this Act to ensure that all Americans who are otherwise qualified to serve this Nation are able to run for office, regardless of their economic status. By expanding permissible uses of campaign funds and providing modest assurance that testing a run for office will not cost one’s livelihood, the Help America Run Act will facilitate the candidacy of representatives who more accurately reflect the experiences, challenges, and ideals of everyday Americans.
			2.Treatment of payments for child care and other personal use services as authorized campaign
			 expenditure
 (a)Personal use services as authorized campaign expenditureSection 313 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114) is amended by adding at the end the following new subsection:
				
					(d)Treatment of payments for child care and other personal use services as authorized campaign
			 expenditure
 (1)Authorized expendituresFor purposes of subsection (a), the payment by an authorized committee of a candidate for any of the personal use services described in paragraph (3) shall be treated as an authorized expenditure if the services are necessary to enable the participation of the candidate in campaign-connected activities.
						(2)Limitations
 (A)Limit on total amount of paymentsThe total amount of payments made by an authorized committee of a candidate for personal use services described in paragraph (3) may not exceed the limit which is applicable under any law, rule, or regulation on the amount of payments which may be made by the committee for the salary of the candidate (without regard to whether or not the committee makes payments to the candidate for that purpose).
 (B)Corresponding reduction in amount of salary paid to candidateTo the extent that an authorized committee of a candidate makes payments for the salary of the candidate, any limit on the amount of such payments which is applicable under any law, rule, or regulation shall be reduced by the amount of any payments made to or on behalf of the candidate for personal use services described in paragraph (3), other than personal use services described in subparagraph (D) of such paragraph.
 (3)Personal use services describedThe personal use services described in this paragraph are as follows: (A)Child care services.
 (B)Elder care services. (C)Services similar to the services described in subparagraph (A) or subparagraph (B) which are provided on behalf of any dependent who is a qualifying relative under section 152 of the Internal Revenue Code of 1986.
 (D)Health insurance premiums.. (b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.